DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “The method of claim 1, wherein the handover message ...”.  It is unclear whether “the handover message” in claim 9 refers to the “handover message comprising a voice call continuity handover trigger message” of claim 1, or the “bypass handover message” of claim 1. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 5, 9, 11-15, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shintani et al., U.S. Patent Application Publication 2012/0165019 (hereinafter Shintani).
	Regarding claim 1, Shintani discloses a method for wireless communication (disclosed is a method for CS IRAT (circuit switched Inter-RAT handover) from a 2G/3G network to an LTE network, according to Abstract, [0066], Fig. 5), comprising:
	identifying, by a first network device associated with a first radio access network (RAN), a user equipment (UE) connected to a source base station of the first RAN (an MSC/VLR node in the 2G/3G network [“first network device associated with a first radio access network (RAN)”] is made aware of a UE that is to undergo a handover, according to [0003], [0066]-[0069], Fig. 5 [step 102]);
	receiving, by the first network device, a handover message comprising a voice call continuity handover trigger message indicating a handover of the UE to a target base station associated with a second RAN (the MSC/VLR node receives an SRVCC (Single-Radio Voice Call Continuity) handover request message for handing over the UE to the LTE network, according to [0066]-[0069], Fig. 5 [step 102]); and
	transmitting a bypass handover message to a second network device based at least in part on the received handover message, the bypass handover message comprising the voice call continuity handover trigger message (the MSC/VLR forwards the received SRVCC handover request message to an MME node [“second network device”], according to [0070], Fig. 5 [step 104], whereby, given that the source network may be a 2G network, according to Abstract, [0003], and given that the target network is an LTE network (i.e., a 4G network), according to Abstract, [0066], such a handover from a 2G network to a 4G network constitutes a handover that bypasses an intermediate 3G network).
	Claim 25 recites the first network device that performs the method recited in claim 1, and is therefore rejected on the same grounds as claim 1.  
	Regarding claim 2, Shintani discloses the method of claim 1, further comprising:
selecting the second network device based at least in part on an identification associated with the target base station, a support of the bypass handover message by the second network device, or a combination thereof (the MME node is selected by the MSC/VLR based on the target node address [“selecting the second network device based at least in part on an identification associated with the target base station”], according to [0070]).
	Regarding claim 5, Shintani discloses the method of claim 1, wherein the voice call continuity handover trigger message comprises an indication for the second network device to initiate an SRVCC procedure to handover the UE from the first RAN to the second RAN (the voice call continuity handover trigger message that is sent to the MME node is an SRVCC handover request message, according to [0069]-[0070]).
	Regarding claim 9, Shintani discloses the handover message comprises at least one of: an identification associated with the target base station or a source to target transparent Radio Resource Control (RRC) container (the MSC/VLR transmits the SRVCC handover request message to the MME address that is associated with the target node address, according to [0070]).
	Regarding claim 11, Shintani discloses the method of claim 1, wherein the bypass handover message comprises at least one of: an identification associated with the target base station, a source to target transparent Radio Resource Control (RRC) container, an indication for the second network device to initiate a voice call continuity procedure to handover the UE from the first RAN to the second RAN, or a context associated with the UE (the MSC/VLR transmits the SRVCC handover request message to the MME address that is associated with the target node address, according to [0070]).
	Regarding claim 12, Shintani discloses the method of claim 1, further comprising:
	receiving a handover response message from the second network device, the handover response message indicating initiation of the handover of the UE from the source base station to the target base station (the MME node transmits, to the MSC/VLR, a handover response message relating to the handover of the UE from the circuit switch network to the packet switch network, according to [0073], Fig. 5 [step 110]); and
	transmitting the handover response message to the source base station (the MSC/VLR, in response to the handover response message, commands the controller of the source base station to perform the handover, according to [0074], Fig. 5 [step 112]).
	Regarding claim 13, Shintani discloses the method of claim 1, wherein the first network device does not have a backhaul connection link with the second RAN (the MSC/VLR is only connected to the target eNodeB by way of the MME, according to Fig. 1).
	Regarding claim 14, Shintani discloses the method of claim 13, wherein the second network device has a backhaul connection link with the second RAN (the MME has a direct S1 connection to the target eNodeB, according to Fig. 1).
	Regarding claim 15, Shintani discloses the method of claim 1, wherein the voice call continuity procedure comprises a Single Radio Voice Call Continuity (SRVCC) procedure (the voice call continuity procedure is an SRVCC procedure, according to Abstract, [0066], [0070]).
	Claim 26 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 27 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.
	Claim 28 does not differ substantively from claim 11, and is therefore rejected on the same grounds as claim 11.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani as applied to claim 2 above, in view of Negm, U.S. Patent Application Publication 2017/0222932 (hereinafter Negm).
	Regarding claim 3, Shintani discloses all the limitations of claim 2.  Additionally, Shintani discloses that the second network device is configured to forward the bypass handover message to a third network device, the third network device being associated with the second RAN and configured to serve the target base station (the MME node forwards the handover request message to the target eNodeB [“third network device”], according to [0071], whereby said target eNodeB belongs to the LTE network, according to [0066]-[0067]).
	Shintani does not expressly disclose transmitting a Domain Name System (DNS) query to an Internal DNS (iDNS) to identify the second network device.
	Negm discloses transmitting a Domain Name System (DNS) query to an Internal DNS (iDNS) to identify the second network device (a network entity transmits a query to an iDNS server in order to obtain an address of a network node, according to [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani with Negm by transmitting a Domain Name System (DNS) query to an Internal DNS GDNS) to identify the second network device.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate load balancing in a mobile communication network (Negm:  [0002]-[0006]).

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Negm as applied to claim 3 above, further in view of Vikberg et al., U.S. Patent Application Publication 2010/0255846 (hereinafter Vikberg).
	Regarding claim 4, the combination of Shintani and Negm discloses all the limitations of claim 3.
	Neither Shintani nor Negm expressly discloses that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station.
	Vikberg discloses that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station (a handover request is forwarded to a target MSC, according to [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Negm with Vikberg such that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate roaming over a wide geographic area (Vikberg:  [0002]-[0003]).

12.	Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani as applied to claims 1 and 9 above, in view of Rommer et al., U.S. Patent Application Publication 2021/0195490 (hereinafter Rommer).
	Regarding claim 6, Shintani discloses all the limitations of claim 1.
	Shintani does not expressly disclose that the first RAN is a Next Generation (NG) RAN, and the second RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Rommer discloses that the first RAN is a Next Generation (NG) RAN, and the second RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE undergoes a handover from an NG-RAN to an E-UTRAN, according to [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani with Rommer such that the first RAN is a Next Generation (NG) RAN, and the second RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Regarding claim 7, the combination of Shintani and Rommer discloses all the limitations of claim 6.
	Shintani does not expressly disclose that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN).
	Rommer discloses that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) (the target network is an E-UTRAN, according to [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Rommer with Rommer such that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Regarding claim 8, the combination of Shintani and Rommer discloses all the limitations of claim 6.
	Shintani does not expressly disclose that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with the E-UTRAN.
	Rommer discloses that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with the E-UTRAN (an AMF associated with the NG-RAN selects an MME associated with the E-UTRAN, in order to complete the handover from the NG-RAN to the E-UTRAN, according to [0081], Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Rommer with Rommer such that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with the E-UTRAN.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Regarding claim 10, Shintani discloses all the limitations of claim 9.
	Shintani does not expressly disclose that the source to target transparent RRC container includes RRC information associated with the target base station.
	Rommer discloses that the source to target transparent RRC container includes RRC information associated with the target base station (the NG-RAN sends a Source to Target Transparent Container to the AMF, which said AMF uses to ascertain that the target eNB belongs to an E-UTRAN, according to [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani with Rommer such that the source to target transparent RRC container includes RRC information associated with the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645